Appeal from a judgment of the Genesee County Court (Robert C. Noonan, J.), rendered April 5, 2002. The judgment revoked defendant’s probation and imposed a sentence of imprisonment.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant challenges the factual sufficiency and the voluntary, knowing, and intelligent character of his admission of a violation of probation in appeal No. 1 and his plea of guilty to various crimes in appeal No. 2. Those" challenges are unpreserved for our review and lack merit in any event (see People v Lopez, 71 NY2d 662, 665-667 [1988]; People v Brown, 305 AD2d 1068, 1068-1069 [2003], lv denied 100 NY2d 579 [2003]; People v McCorkle, 298 AD2d 848 [2002], lv denied 99 NY2d 561 [2002]). The further contention of defendant in appeal No. 2 that County Court erred in imposing an enhanced sentence also is not preserved for our review (see People v Parks, 309 AD2d 1172,1173 [2003], lv denied 1 NY3d 577 [2003]; People v Holmes, 306 AD2d 889 [2003], lv denied 100 NY2d 621 [2003]; People v Webb, 299 AD2d 955 [2002], lv denied 99 NY2d 565 [2002] ). There is no merit to defendant’s challenge to the severity of the sentences in both appeals. We similarly reject the contention of defendant in both appeals, to the extent that it survives the admission and guilty plea and is reviewable on direct appeal and on the record before us (see generally CPL 440.10; People v Jackson, 4 AD3d 773 [2004]; People v Cass, 1 AD3d 1025 [2003]; People v Nicholson, 269 AD 2d 868, 869 [2000], lv denied 95 NY2d 907 [2000]), that defendant was denied effective assistance of counsel (see People v Ford, 86 NY2d 397, 404 [1995]; Brown, 305 AD2d at 1069; People v Nieves, 299 AD2d 888, 889 [2002], lv denied 99 NY2d 631 [2003] ). Present—Pine, J.P., Hurlbutt, Kehoe, Lawton and Hayes, JJ.